Citation Nr: 1639473	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 7, 2012.

2.  Entitlement to a TDIU as of June 7, 2012. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in June 2015, at which time the Board denied entitlement to service connection for bilateral shoulder disability and entitlement to service connection for low back disability and remanded entitlement to a TDIU to the Agency of Original Jurisdiction for further development.  The issue of entitlement to a TDIU now returns for appellate review. 


FINDINGS OF FACT

1.  Prior to June 7, 2012, the Veteran's combined disability evaluation was 40 percent, thus he did not meet the schedular criteria for TDIU during this period, and the competent evidence does not demonstrate that his service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment.

2.  As of June 7, 2012, the Veteran's combined disability evaluation was 60 percent, and his service-connected disabilities qualify as a single disability at 60 percent disabling for the purposes of meeting the TDIU threshold; the Veteran's service-connected disabilities alone, as of this date, preclude him from obtaining and maintaining gainful employment.



CONCLUSIONS OF LAW

1.  Prior to June 7, 2012, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).

2.  As of June 7, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify was satisfied by a letter dated in March 2012.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA examination reports, identified private treatment records, and lay statements from the Veteran have been associated with the claims file.  Thus, a remand for additional records is not warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran has been provided VA examinations and related opinions relevant to his claim for a TDIU.  Specifically, a VA opinion, most recently dated in June 2015, addressed the impact that the Veteran's service-connected disabilities had on his ability to work.  As discussed more fully below, the June 2015 VA opinion, and other evidence of record, provide competent and credible descriptions of how the Veteran's service-connected disabilities affect his ability to work.  Additionally, the June 2015 VA examiner reviewed the Veteran's claims file and considered the Veteran's reported history; described the Veteran's disabilities in detail; and provided an analysis to support the findings.  Along with the other evidence of record, the June 2015 VA opinion provides sufficient information and sound bases for a decision on the Veteran's claim.  Therefore, the evidence of record, to include the June 2015 VA opinion, when considered in combination, is adequate for adjudication purposes.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2015, entitlement to a TDIU was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

There is no indication that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Review of the record also demonstrates compliance with the June 2015 Board remand.  As noted in the Introduction, the Board remanded this case in June 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 2015 Board remand directed that a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability be obtained with readjudication of the claim thereafter.  As noted above, a June 2015 VA medical opinion which addressed the impact of the Veteran's service-connected disabilities on his employability was obtained.  The Veteran's claim for entitlement to a TDIU was thereafter readjudicated in a July 2015 supplemental statement of the case.  Accordingly, the Board finds that VA substantially complied with the June 2015 Board remand directives.  Stegall, 11 Vet. App. 268.


II.  Merits of the Claims

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  In that regard, in his January 2012 initial claim, the Veteran reported he was seeking entitlement to a TDIU as result of his service-connected knee problems.  He stated he had not been able to obtain employment that he was qualified for as result of his chronic knee problems.  In his May 2012 and January 2013 applications for a TDIU, the Veteran reported he last worked full time in October 2003.  In April 2015 testimony, the Veteran reported that after service he could not get a job because of his injuries.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2015).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

A.  Prior to June 7, 2012

Prior to June 7, 2012, the Veteran was service-connected for chondromalacia patella, right knee, evaluated at 10 percent disabling, bilateral chronic arch strain with bilateral plantar fasciitis and bilateral great toe arthritis associated with chondromalacia patella, right knee, evaluated at 10 percent disabling, chondromalacia patella, left knee, evaluated at 10 percent disabling, and gastric ulcers associated with chondromalacia patella, right knee, evaluated at 10 percent disabling.  His combined rating was 40 percent.  Thus, the Veteran does not meet the schedular criteria for TDIU for the period prior to June 7, 2012, pursuant to 38 C.F.R. § 4.16 (a).  As such, the claim of entitlement to TDIU on a schedular basis prior to June 7, 2012, must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16 (b) (2015).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities.  While the Veteran was unemployed, the record indicates the Veteran's service-connected disabilities were not then of such severity as to render the Veteran unable to maintain gainful employment.  Specifically, a December 2011 private medical record stated that the Veteran reported that, due to knee disability, he was unable to stand over four hours duration, that he could not lift over 30 lbs, and that he was limited in distance walking.  An April 2012 letter from a vocational rehabilitation counselor stated, in part, that the Veteran's long term vocational outlook was good, but that she did not believe that the Veteran was capable of working at the time due to his knee impairments as he would not be able to perform job tasks that entailed heavy lifting, climbing, kneeling, prolonged standing or walking.  However, notably, the vocational rehabilitation counselor also cited additional barriers of employment of needing to juggle school and family demands, having a very limited past work history, and dealing with a rather poor job market due to the economy.

An April 2012 VA examination report found that, due to the Veteran's knee disabilities, he would not be able to work in a position that required standing or walking, but that he would be able to work in a sedentary position.  The April 2012 VA examination report also found the Veteran's foot condition impacted his ability to work by limiting prolonged standing and walking.  The April 2012 VA examination report also found the Veteran's service-connected stomach condition did not impact his ability to work.  The April 2012 VA examination report further stated the Veteran would not be unemployable and noted he was a stay at home parent and was in school full-time.  The April 2012 VA examination report found the Veteran would be limited as noted under individual templates (described above) but would be able to work in a sedentary or light duty position.  Thus, none of this evidence reflects the Veteran was limited in the activity of sitting.  In contrast, such affirmatively reflects the Veteran was able to perform sedentary work.  Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16 (b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

B.  As of June 7, 2012

As of June 7, 2012, service connection for adjustment disorder with mixed anxiety and chronic depression, associated with chondromalacia patella, right knee, was granted and a 30 percent evaluation was assigned.  The prior evaluations for bilateral chronic arch strain with bilateral plantar fasciitis and bilateral great toe arthritis, associated with chondromalacia patella, right knee, evaluated at 10 percent disabling was continued, chondromalacia patella, right knee, evaluated at 10 percent disabling was continued, chondromalacia patella, left knee, evaluated at 10 percent disabling was continued, and gastric ulcers, associated with chondromalacia patella, right knee, evaluated at 10 percent disabling was continued.  The Veteran's combined rating as of June 7, 2012, was 60 percent.  The Veteran's service-connected psychiatric and foot disabilities have a common etiology as related to his chondromalacia patella of the right knee; thus, they are considered a single disability for the purposes of meeting the TDIU threshold.  Additionally, the February 2005 VA examination report, used as a basis to grant service connection for the left and right knee disabilities, found the Veteran's knee condition was related to excessive running and carrying heavy loads during basic training.  Thus, the Veteran's left knee disability and right knee disability also have a common etiology.  As such, the Veteran is eligible for TDIU on a schedular basis as of this date as his service-connected disabilities qualify as a single disability at 60 percent disabling for the purposes of meeting the TDIU threshold.  See 38 C.F.R. § 4.16 (a).  

Subsequent to June 7, 2012, the Veteran was also service-connected for additional disabilities.  Effective February 21, 2013, he was service-connected for a right hip strain, associated with chondromalacia patella, right knee, evaluated at 20 percent disabling, left hip strain, associated with chondromalacia patella, right knee, evaluated at 10 percent disabling, limitation of motion based on painful motion, right hip strain, associated with chondromalacia patella, right knee, evaluated at 10 percent disabling, and limitation of motion based on painful motion, left hip strain, associated with chondromalacia patella, right knee, evaluated at 10 percent disabling.  Additionally, effective April 12, 2013, the Veteran's bilateral chronic arch strain with bilateral plantar fasciitis and bilateral great toe arthritis associated with chondromalacia patella, right knee, was increased to 30 percent disabling.  The Veteran's combined evaluation was 80 percent from February 21, 2013 and 90 percent from April 12, 2013.  The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities as of June 7, 2012, the date he satisfied the TDIU threshold.

Based on the evidence of record, the Board finds the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precludes him from performing the acts required by employment as of June 7, 2012.

An August 2012 VA mental disorders examination report found the Veteran's service-connected psychiatric disability had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A March 2013 VA examiner found the Veteran's foot condition impacted his ability to work and noted limitations of lifting 40 lbs at one time, lifting 20 lbs for 10 minutes, and lifting 5 lbs for 30 minutes.  The March 2013 VA examiner also noted the Veteran could walk 6 blocks during an 8 hour day, sit for 1 hour during an 8 hour day, stand for 20 minutes during an 8 hour day and complete unlimited sitting and standing with breaks during an 8 hour day.  

Overall, the March 2013 VA examiner found with regard to the Veteran's service connection stomach condition, there was no employment limitation.  However, the March 2013 VA examiner noted there was limitation in the kinds of medicines the Veteran could take to alleviate other conditions, such as for his knees, due to his stomach condition.  Regarding functional impairment for the Veteran's service-connected foot, hip, and knee disabilities, the March 2013 VA examiner noted these disabilities limited lifting, walking and standing.  The VA examiner also noted such limited bending, kneeling, and squatting.

A June 2013 VA opinion found that it was less likely as not that the Veteran was unemployable due to his mental health condition of adjustment disorder.  In part, the VA examiner noted functional limitations of mild intermittent impairment of reliability and productivity, mild impairment of concentration and mild impairment to intermittently moderate impairment related to anxiety and depression of mood.  

A May 2015 VA examiner found the Veteran's hip disabilities impacted his ability to work as there was limitation of activity that required prolonged standing and walking during an 8 hour shift.  The May 2015 VA examiner found the Veteran's knee disabilities impacted his ability to work and stated that occupations which required prolonged standing and walking during an 8 hour shift were not recommended.

Significantly, a June 2015 VA examiner opined the Veteran could do limited sedentary work as long as he was allowed to change positions, such as sitting to standing or vice versa, or take breaks frequently.  The June 2015 VA examiner stated the Veteran was not able to do physical labor due to restricted range of motion of the hips, knees, continued pain, and inability to tolerate lifting, squatting, kneeling, and prolonged walking or standing.  While the examiner opined that the Veteran's disabilities did not preclude sedentary employment, the following limitations were noted:  walking up to one block at own pace, standing for up to 10 minutes at a time, sitting for up to 20 minutes at a time.  The June 2015 VA examiner stated the Veteran earned an associate's degree in business management from 2009 to 2012.  The June 2015 VA examiner stated the Veteran was about a about a year away from completing a bachelor's degree program in business management but transitioned into taking online courses for more flexibility but had to stop his studies in spring 2014 due to health and personal issues.  The June 2015 VA examiner noted the Veteran was currently unemployed and last worked as delivery driver in 2008 for two to three months but he was not able to keep the job due to health issues.  The June 2015 VA examiner stated the Veteran had no other jobs since discharge from active duty and had two job interviews over a year ago for office management positions and was told that he did not meet basic physical job requirements, such as lifting up to 25 lbs, and prolonged sitting.  

Given that the June 2015 VA examiner found the Veteran was not able to sit or stand for any prolonged period of time, the Board finds it not feasible that he can work in an administrative position, or other sedentary position where he would be able to successfully perform his duties.  Thus, despite the June 2015 VA examiner's overall conclusion, given such limitations noted above, especially the inability to tolerate prolonged sitting, and in light of the Veteran's education and employment history, to include his reported inability to obtain office management employment due to his physical limitations, the Board resolves all doubt in the Veteran's favor and finds that, as of June 7, 2012, the Veteran is unable to secure and maintain even sedentary employment.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted as of June 7, 2012.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to TDIU prior to June 7, 2012, is denied.

Entitlement to TDIU is granted as of June 7, 2012, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


